Citation Nr: 1514942	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has recharacterized the Veteran's claim for service connection for PTSD as service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, not otherwise specified.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, demonstrates that it is less likely than not that the Veteran's acquired psychiatric disorder, diagnosed as depressive disorder, not otherwise specified, is related to a disease, injury or incident of service; there is no evidence of a current diagnosis of PTSD.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder, to include PTSD and major depressive disorder, was not incurred in or caused by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in November 2011 satisfied the duty to notify provisions with regard to the Veteran's claim.  

The Veteran's available service treatment records, VA medical treatment records, service personnel records, and indicated private medical records relating to the Veteran's claimed disability have been obtained.

A VA examination adequate for adjudication purposes was provided to the Veteran in December 2011 in connection with his acquired psychiatric disorder claim.  The examination is adequate because it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes his acquired psychiatric disorder in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.

II. Service Connection for Acquired Psychiatric Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304. 

According to the DSM-IV criteria, a diagnosis of PTSD requires that a veteran be exposed to a traumatic event, and that he/she experience a number of specified current symptoms.  The traumatic event, or stressor, involves experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, helplessness, or horror.

In July 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standard for establishing the in-service stressor required for PTSD claims.  Service connection for PTSD may now be granted if the evidence demonstrates (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) evidence that the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,852 (July 13, 2010).

The Veteran was exposed to an experience in Vietnam that qualifies as a stressor, or in-service traumatic event.  In a December 2011 lay statement, the Veteran discussed an event where he and his unit were caught in a mortar shelling.  At his December 2011 VA examination, the examiner acknowledged the stressor; confirmed that the stressor likely occurred, based on the Veteran's assignment in Vietnam; and indicated that it was adequate to support a diagnosis of PTSD because the Veteran experienced an event that involved threatened death or serious injury, and his response involved intense fear, helplessness, or horror. 

Despite the existence of a valid service stressor, the Veteran does not have a current diagnosis of PTSD. At a February 2013 consult, the doctor noted a history of trauma, referring to the December 2011 examination's discussion of the Veteran's stressor.  When evaluating the Veteran's claim of PTSD in December 2011, the examiner checked boxes indicating that the Veteran did not persistently re-experience his in-service trauma, but did make an effort to avoid activities, places or people that aroused recollections of that trauma and showed a markedly diminished interest or participation in significant activities.  The examiner also indicated that the Veteran showed symptoms of increased arousal as a result of the trauma, expressing itself as hypervigilance, but did not show a second sign, which was required for a PTSD diagnosis.  Overall, the Veteran met Criterion A for PTSD, but did not meet Criteria B through F, and overall did not meet the full criteria for a diagnosis. The Veteran reported on his June 2013 Form 9 that he had a current diagnosis of PTSD from the VA Medical Center in Shreveport; however, the Veteran's only psychiatric consultation during that time period was his February 2013 mental health consult, which diagnosed depressive disorder. As the Veteran does not have PTSD, service connection must be denied for that disorder on the basis of a lack of current disability.

The Veteran does have a current diagnosis of an acquired psychiatric disorder.  At his December 2011 examination, the Veteran was diagnosed with depressive disorder, not otherwise specified.  This diagnosis was later confirmed by a February 2013 mental health consult.  

The Veteran's file does not contain adequate evidence of a nexus between  service and his current diagnosis of depressive disorder.  In his December 2011 VA examination, the examiner noted that the Veteran grew up with a physically abusive father, and he would retreat to his grandparents' home when the abuse became extreme. The Veteran served in Vietnam for approximately fourteen months.  After service, the Veteran was arrested for theft once, was married three times and divorced twice due to "anger problems," and had four sons.  The Veteran had not seen his brother for thirty years but had a good relationship with his sister.  He also reported having been in many fights, the last one thirteen years before the examination, and abusing alcohol before he quit nine years prior to the exam.  At his February 2013 mental health consult, the Veteran's doctor opined that the Veteran reported having difficulty with anger since age 20, and that he argued with his sons three to four times per week.  The doctor also noted that the Veteran was arrested for fighting, and for underage drinking when he was a teenager.  In his opinion, the examiner who performed the December 2011 examination stated that it was less likely than not that the claimed condition (now an acquired psychiatric disorder) occurred in or was caused by service, stating that, "the symptoms of depression he reports are not the result of" the Veteran's in-service traumatic event, and that, "[the] Veteran's current depression is related to life factors such as problems with teenage sons, financial problems, reaching retirement age, etc."  

In his filings, the Veteran has indicated that he believes his acquired psychiatric disorder is a result of service.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, the Veteran lacks the requisite training and medical knowledge to determine the etiology of his acquired psychiatric disorder.  Because of that, the Board places more weight on the opinion of the VA examiner, who found no nexus between the Veteran's depression and service.  Without that nexus, the Board denies the Veteran's claim.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, not otherwise specified, is denied.


REMAND

A remand is warranted in this case for the Veteran's claim of bilateral hearing loss and tinnitus.  The Veteran underwent an examination in June 2012, which showed that the Veteran had sensorineural hearing loss in both ears, showed abnormal ipsilateral acoustic reflexes in both ears, and showed abnormal contralateral acoustic reflexes in the right ear.  The examiner also noted that the Veteran described tinnitus onset over a year before the examination.  Additionally, the examiner conceded acoustic trauma in-service, based on the Veteran's MOS as a Light Weapons Crewman, which caused exposure to noise from canons, machine guns, and trucks.  The Board agrees with the examiner's concession, and also concedes in-service acoustic trauma.

When describing the etiology of the Veteran's hearing loss, the examiner opined that the hearing loss was less likely than not caused by or a result of an in-service acoustic trauma; though in his rationale he conceded in-service acoustic trauma, he relied on the fact that the Veteran's hearing acuity on enlistment and separation had no significant threshold shifts.  He also indicated that he could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because, citing the lack of significant threshold shifts in service and the conceded in-service noise exposure, "there is no evidence to support a nexus between [the] veteran's currently reported tinnitus and military service," and so he believed that "insufficient information exists to render an opinion as to etiology" without resorting to speculation.  Neither of these rationales discusses the possibility of onset within a year of service.  

Hearing loss and tinnitus are both considered chronic diseases, and thus subject to presumptive service connection if they manifested within a year of service.  38 C.F.R. § 3.309(a); Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)."); Fountain v. McDonald, CAVC No. 13-0540 (February 9, 2015), ___ Vet. App. ___ 2015 WL 510609 (2015) (finding that tinnitus is also considered to be an organic disease of the nervous system, and thus subject to 38 C.F.R. § 3.309(a)).  The examiner's rationale for hearing loss and inability to provide an opinion on tinnitus relied exclusively on the fact that the Veteran's hearing upon separation had no significant threshold shifts from his hearing upon entry.  Because this does not take into account a possible manifestation within a year of service, among other things, the examiner's opinions are inadequate.  The Board remands in order to address this gap in analysis.

Accordingly, the case is REMANDED for the following action:

1. The RO must schedule the Veteran for an examination with an examiner who is qualified to give an opinion on the Veteran's bilateral hearing loss and tinnitus claims.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) The examiner must provide an opinion including specific findings as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss and tinnitus began during active service or is related to any incident of service or manifested within one year of separation from active duty.  The examiner is reminded that the Board has conceded in-service acoustic trauma.

c) As part of the opinion, the examiner must address the Veteran's competent lay statements regarding onset in his or her rationale, as well as any relevant statements from treatment records.

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


